Case 8:20-cv-01220-CJC-KES Document 47 Filed 07/29/20 Page 1 of 3 Page ID #:348



 1   Mark D. Rosenbaum (SBN 59940)
     mrosenbaum@publiccounsel.org
 2   PUBLIC COUNSEL
     610 South Ardmore Avenue
 3   Los Angeles, CA 90005
     Telephone: (213) 385-2977
 4
     Lisa M. Gilford (SBN 171641)
 5   lgilford@sidley.com
     David R. Carpenter (SBN 230299)
 6   drcarpenter@sidley.com
     Stacy Horth-Neubert (SBN 214565)
 7   shorthneubert@sidley.com
     SIDLEY AUSTIN LLP
 8   555 West Fifth Street
     Los Angeles, CA 90013
 9   Telephone: (213) 896-6000
     Facsimile: (213) 896-6600
10
     Additional Counsel Listed on Next Page
11
     Attorneys for Plaintiffs
12   Z.W., C.Y, X.Y., A.G., M.X., Z.L., W.R.,
     and DOES 1 through 50
13
14                                 UNITED STATES DISTRICT COURT
15                             CENTRAL DISTRICT OF CALIFORNIA
16                            SOUTHERN DIVISION AT SANTA ANA
17
18   Z.W., C.Y, X.Y., A.G., M.X., Z.L., W.R.,      Case No. 8:20-CV-01220 CJC (KESx)
     and DOES 1 through 50,
19                                                 Assigned to: Hon. Cormac J. Carney
                     Plaintiffs,                   Magistrate Judge: Karen E. Scott
20
               vs.                                 PROOF OF SERVICE ON U.S.
21                                                 ATTORNEY GENERAL AND U.S.
     U.S. DEPARTMENT OF HOMELAND                   ATTORNEY’S OFFICE – CENTRAL
22   SECURITY; U.S. IMMIGRATION AND                DISTRICT OF CALIFORNIA
     CUSTOMS ENFORCEMENT; CHAD R.
23   WOLF, Acting Secretary, U.S. Department
     of Homeland Security; MATTHEW
24   ALBENCE, Acting Director, U.S.
     Immigration and Customs Enforcement,
25
                     Defendants.
26
27
28
                                          PROOF OF SERVICE

     260141754v.1
Case 8:20-cv-01220-CJC-KES Document 47 Filed 07/29/20 Page 2 of 3 Page ID #:349



 1   Sheri Porath Rockwell (SBN 165726)
     sheri.rockwell@sidley.com
 2   SIDLEY AUSTIN LLP
     1999 Avenue of the Stars, 17th Floor
 3   Los Angeles, CA 90067
     Telephone: (310) 595-9500
 4   Facsimile: (310) 595-9501
 5   Evan Caminker - Admitted Pro Hac Vice
     caminker@umich.edu
 6   Dean Emeritus and Branch Rickey Collegiate Professor of Law
     University of Michigan Law School*
 7   701 South State Street, 3250 South Hall
     Ann Arbor, MI 48109-1215
 8   Telephone: (734) 763-5221
 9   Mark E. Haddad (SBN 205945)
     markhadd@usc.edu
10   USC Gould School of Law*
     UNIVERSITY OF SOUTHERN CALIFORNIA
11   699 Exposition Blvd.
     Los Angeles, CA 90089
12   Telephone: (213) 675-5957
13
     * University affiliation provided
14   for identification purposes only
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         PROOF OF SERVICE

     260141754v.1
Case 8:20-cv-01220-CJC-KES Document 47 Filed 07/29/20 Page 3 of 3 Page ID #:350


 1                                         PROOF OF SERVICE
 2    STATE OF CALIFORNIA                          )
                                                   )   SS
 3    COUNTY OF LOS ANGELES                        )
 4
 5             I am employed in the County of Los Angeles, State of California. I am over the
 6   age of 18 years and not a party to the within action. My business address is 1999
 7   Avenue of the Stars, 17th Floor, Los Angeles, CA 90067.
 8             On July 29, 2020, I served the foregoing document(s) described as
 9             •      COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF; and
10             •      SUMMONS IN A CIVIL ACTION;
     on all interested parties in this action as follows:
11
12    Civil Process Clerk                                U.S. Attorney General
      United State Attorney’s Office – Central           U.S. Department of Justice
13
      District of California                             950 Pennsylvania Avenue, NW
14    Federal Building                                   Washington, DC 20530-0001
      300 N. Los Angeles Street, Suite 7516
15
      Los Angeles, California 90012
16
17                 (VIA U.S. CERTIFIED MAIL) I served the foregoing document(s) by
                    U.S. Mail, as follows: I placed true copies of the document(s) in a sealed
18                  envelope addressed to each interested party as shown above. I placed
                    each such envelope with postage thereon fully prepaid, for collection and
19                  mailing at Sidley Austin LLP, Century City, California. I am readily
                    familiar with Sidley Austin LLP’s practice for collection and processing
20                  of correspondence for mailing with the United States Postal Service.
                    Under that practice, the correspondence would be deposited in the United
21                  States Postal Service on that same day in the ordinary course of business.
22             I declare under penalty of perjury under the laws of the State of California that
23   the foregoing is true and correct.
24                                                              _______________________
25                                                              Vincent J. Cordi
26
27             Executed on July 29, 2020, at Los Angeles, California.
28
                                                     1
                                              PROOF OF SERVICE

     260141754v.1
